A a
a

sissies a : a

i S SDNY |

 

VNC MENT if
UNITED STATES DISTRICT COURT DO en ONTICALLY FILED \|
SOUTHERN DISTRICT OF NEW YORK | BL al " | |
monn nnn ence nnn nnn enna X | Dt |
UNITED STATES OF AMERICA I  IALT/Z _.
it epee ase
-against ORDER
19 CR 116 (KMW)
ADALBERTO VELAZQUEZ,
Defendant.

KIMBA M. WOOD, District Judge:

Due to a conflict with the Court’s calendar, the sentencing currently scheduled for Friday,
December 6, 2019, is adjourned to Thursday, December 12, 2019, at 11:30 a.m.

SO ORDERED,

Dated: New York, New York
December 3, 2019

lrutnrn Yn. Lory.
KIMBA M, WOOD
UNITED STATES DISTRICT JUDGE

 
